t c memo united_states tax_court kevin e o’brien petitioner v commissioner of internal revenue respondent docket no filed date kevin eb o’brien pro_se deborah s dipiero for respondent memorandum opinion nameroff special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an addition_to_tax pursuant to sec_6651 of dollar_figure the issues for decision are whether petitioner is entitled to the deductions claimed for employee_business_expense sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - and miscellaneous expenses on schedule a itemized_deductions and whether petitioner is liable for the addition_to_tax pursuant to sec_6651 for failure to timely file his return some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time his petition was filed petitioner resided in honolulu hawaii during petitioner was employed as a car salesman with south seas jeep eagle the dealership in hawaii he reported dollar_figure as compensation from the dealership for in order to secure customers and make a sale petitioner would purchase beverages food gifts and gasoline for them petitioner’s employer did not reimburse him for any expenses_incurred petitioner maintained a calendar in which he recorded the amounts he spent on customers in the calendar which is rather unorganized and confusing petitioner listed the name of the customer and the vehicle sold petitioner recorded whether he purchased a snack or meal for the customer and the amounts spent petitioner also recorded when he gave demo rides some days have numbers listed instead of customer names while other days show that petitioner had a customer and numerous expenditures were made on schedule a filed with his federal_income_tax return petitioner claimed the following as unreimbursed employee business_expenses bxpense amount vehicle dollar_figure parking travel big_number business big_number meals and entertainment’ big_number total big_number ' after the percent reduction see sec_274 respondent disallowed the claimed expenses for failure to substantiate petitioner alleges that his records were destroyed in date due to a rainstorm which flooded his apartment petitioner recently found copies of the calendar in storage deductions are a matter of legislative grace see 503_us_79 292_us_435 a taxpayer must substantiate any deductions claimed and bear the burden of substantiation see 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain adequate_records sufficient to establish the amounts of the deductions see sec_6001 43_tc_824 sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable q4e- year in carrying on any trade_or_business no deduction is allowed for personal living or family_expenses see sec_262 in some circumstances if a taxpayer is unable to substantiate a claimed business_expense the court is permitted to make as close an approximation as it can see 39_f2d_540 2d cir the estimate however must have a reasonable evidentiary basis see 85_tc_731 sec_274 requires strict substantiation of certain expenses including those incurred with respect to vehicle travel meals gifts and entertainment under sec_274 a taxpayer must maintain adequate_records or provide sufficient evidence corroborating his own statement to support a deduction see lukes v commissioner tcmemo_1988_116 the regulations require substantiation by documents showing the amount_paid the time and place of the vehicle use travel meals or entertainment and the business_purpose of the expense see sec_1_274-5t b temporary income_tax regs fed reg date in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary a log or a similar record and documentary_evidence which in combination are sufficient to establish each element of each expenditure or use - - see sec_1_274-5t temporary income_tax regs fed reg date if an expense comes within the requirements of sec_274 this court cannot rely on cohan v commissioner supra to estimate the taxpayer’s expenses with respect to that item see 50_tc_823 affd per curiam 412_f2d_201 2d cir when a taxpayer’s records are lost or destroyed through circumstances beyond his control he is entitled to substantiate deductions by reconstructing his expenditures through other credible_evidence see 71_tc_1120 sec_1_274-5a income_tax regs we address each expense with additional facts separately vehicle petitioner claimed a deduction of dollar_figure for vehicle expenses on his return based on big_number alleged business miles petitioner testified that he often had to drive customers to other related dealerships on the island to look at cars or to their credit unions or banks petitioner admitted that he often took a car from the lot to use instead of driving his own petitioner also claimed that he incurred mileage driving customers home when they did not have a vehicle it is not clear how often petitioner drove the customers to the various places -- - petitioner does not have a mileage log or any other documentation to substantiate his claim petitioner contends that he kept a cash account book on his person at all times in which he recorded everything this account book was destroyed by the flooding in the apartment no miles or trips were recorded on the calendar submitted at trial passenger automobiles are listed_property under sec_280f d a and they are subject_to the strict substantiation requirements of sec_274 petitioner did not reconstruct any records with regard to the mileage he incurred on the basis of this record we are precluded from allowing a deduction for any vehicle expenses we sustain respondent with respect to this item parking petitioner claimed a deduction of dollar_figure for parking expenses the dealership does not provide parking for the employees therefore petitioner parked at a nearby parking lot for which he paid parking fees of dollar_figure for the year it is well settled that parking fees a taxpayer incurs as a part of his or her daily commute are nondeductible personal expenses see sec_262 see also 326_us_465 accordingly respondent is sustained on this item travel petitioner claimed a deduction of dollar_figure for travel_expenses petitioner testified that when he would drive a customer home late at night he would occasionally stay ina hotel instead of driving back petitioner also stated that there were conferences he attended on the island and seminars in arizona petitioner could not recall whether any of these events occurred in petitioner did not provide any records or reconstructed records nor were there any notations in his calendar about any of these events on the basis of this record petitioner has not met the strict substantiation requirements of sec_274 and he is not entitled toa deduction for travel_expenses business petitioner claimed a deduction of dollar_figure for business_expenses according to petitioner’s testimony these expenses were for items purchased such as gifts and gasoline to secure sales in petitioner’s calendar he recorded the items he purchased for customers such as hats t-shirts and bikini tops a vinyl covering for certain vehicles when a customer’s vehicle was not ready on the day of purchase petitioner would give the customer a loaner car and would fill up the tank with gasoline for some months petitioner listed at the bottom of the calendar page the amount he incurred with respect to gifts --- - without identifying the customer therefore in the instances where it is somewhat clear which customer received the gift petitioner is entitled to a deduction overall we conclude that petitioner is entitled to a deduction of dollar_figure for business_gifts meals and entertainment petitioner claimed a deduction of dollar_figure for meals and entertainment petitioner contended that he often purchased snacks lunches and dinners for customers to attract sales the receipts for these items were allegedly destroyed in the flooding from the rainstorm in the calendar petitioner occasionally listed an amount next to a customer’s name on a specific date along with snk for snack or lunch or dinner the majority of the entries are just amounts next to lunch or dinner with no indication that a customer was involved from the best we could discern from this rather unorganized and cryptic document petitioner incurred dollar_figure in deductible meals expenses which amount is subject_to the limitation provided by sec_274 we gave petitioner credit only where it was clear that a specific purchase was for a customer there were too many repeated entries that said dollar_figure for lunch and dollar_figure for dinner even if we allowed all gifts noted on the calendar it is still nearly dollar_figure short of the amount claimed on petitioner’s return petitioner did not offer any explanation as to what other expenses this amount is attributable --- - these amounts rarely changed and very few indicated a customer was involved there are a lot of numbers next to the entries for demo rides but there is no indication as to what these numbers mean we also note that there were numerous entries for brk which petitioner stated meant that he was dealing with individuals from the military barracks on the island we find it incredible that nearly every time petitioner dealt with a person from the barracks it cost him dollar_figure therefore petitioner is limited to a deduction for the meals expenses identified above petitioner also claimed a deduction for tax preparation of dollar_figure as a miscellaneous deduction on schedule a petitioner admitted that he did not incur a dollar_figure expense for tax preparation in since he had his and returns prepared in accordingly since there was no tax preparation expense incurred in petitioner is not entitled to claim such a deduction sec_6651 a petitioner did not file his return because he did not receive a form_w-2 from his employer petitioner did not file any subsequent returns because a coworker allegedly told him he could not file any returns until the return was filed we also note that all expenses allowed are subject_to the percent of agi limitation pursuant to sec_67 -- - petitioner did not consult with an accountant or attorney about this matter petitioner’s return was filed on date in the case of failure_to_file an income_tax return on the date prescribed for filing sec_6651 imposes an addition_to_tax equal to percent of the amount required to be shown on the return with an additional percent to be added for each month during which such failure continues not to exceed percent in the aggregate the addition_to_tax for failure_to_file a timely return is imposed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect see sec_6651 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the time prescribed by law united_states v boyle supra pincite while reliance on advice as to whether a return must be filed may constitute reasonable_cause the person giving advice must be competent to render that advice and the reliance on that advice must be reasonable see id pincite petitioner has not demonstrated that the coworker giving the advice was competent to give such advice such erroneous advice does not constitute reasonable_cause for petitioner’s failure to comply with the statutory requirements lastly petitioner did not seek professional advice about filing_requirements therefore petitioner is liable for the addition_to_tax pursuant to sec_6651 for delinquency based on the foregoing decision will be entered under rule
